PER CURIAM.
The facts in evidence presented a question for the jury upon the questions of the negligence of the defendant and the contributory negligence of the plaintiff, and authorized the different inferences to be drawn, ttpon the issues whether the porter’s collision with the plaintiff’s leg was an accident or a careless act, and whether the plaintiff’s leg proj eeted so far into the aisle as to interfere with the duties of the porter and promote the probability of injury in case of his carelessness. The motion to direct a verdict was therefore properly refused.
The case was left to the jury under full and accurate instructions as to the law applicable to the facts, and none of the exceptions to them, or to the refusal of requests for further instructions, have any merit. No error was committed in the rulings upon evidence. There is nothing in the case of complexity or peculiarity to call for an extended discussion of the errors assigned.
The judgment is affirmed, with costs.